                Case 18-10601-MFW                 Doc 2864         Filed 07/07/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al., 1                   : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                    NOTICE OF AGENDA OF MATTERS SCHEDULED
              FOR TELEPHONIC HEARING ON JULY 9, 2020 AT 11:30 A.M. (ET) 2


      PLEASE NOTE: THE HEARING WILL BE HELD TELEPHONICALLY ONLY.
     ANY PARTY WHO WISHES TO APPEAR AT THE HEARING MUST CONTACT
     COURTCALL, LLC AT 866-582-6878 NO LATER THAN JULY 8, 2020 BY NOON.


I.       STATUS CONFERENCE:

         1.        Notice of Telephonic Status Conference Regarding Chapter 11 Cases Scheduled
                   for July 9, 2020 at 11:30 a.m. (ET) [Docket No. 2862 - filed July 2, 2020]

                   Related Documents: None at this time.

                   Status: A status conference will go forward.




1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
  The hearing is scheduled to be held telephonically before The Honorable Mary F. Walrath at the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware
19801.



RLF1 23665976v.1
               Case 18-10601-MFW     Doc 2864     Filed 07/07/20    Page 2 of 2




Dated: July 7, 2020
Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: collins@rlf.com
                                          heath@rlf.com
                                          shapiro@rlf.com
                                          haywood@rlf.com
                                          queroli@rlf.com

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700
                                   Email: pzumbro@cravath.com
                                          jzobitz@cravath.com
                                          kdemasi@cravath.com


                                   Attorneys for the Debtors and Debtors in Possession




                                             2
RLF1 23665976v.1
